





























LEASE






BETWEEN






520 NEWPORT CENTER DRIVE LLC






AND






EVOLUS, INC.







--------------------------------------------------------------------------------






LEASE






THIS LEASE is made as of[May 15, 2019, by and between 520 NEWPORT CENTER DRIVE
LLC, a Delaware limited liability company, hereafter called “Landlord,” and
EVOLUS, INC., a Delaware corporation, hereafter called “Tenant.”




ARTICLE 1. BASIC LEASE PROVISIONS




Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.


1.    Tenant’s Trade Name: N/A


2. Premises:
Suite No. 1200
   Address of Building:
520 Newport Center Drive, Newport Beach, CA 92660
   Project Description:
Newport Center Block 500

(The Premises are more particularly described in Section 2.1).


3.    Use of Premises: General office and for no other use.


4.
Commencement Date: February 1, 2020



5.
Lease Term: The Term of this Lease shall expire at 11:59 p.m. on January 31,
2025.



6.    Basic Rent:


Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
2/1/20 to 1/31/21
$5.30
$93,439.00
2/1/21 to 1/31/22
$5.54
$97,670.00
2/1/22 to 1/31/23
$5.79
$102,078.00
2/1/23 to 1/31/24
$6.05
$106,662.00
2/1/24 to 1/31/25
$6.32
$111,422.00



7.
Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2020 (the
"Base Year").



Project Cost Base: The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.


Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.


8.    Floor Area of Premises: approximately 17,630 rentable square feet


Floor Area of Building: approximately 326,121 rentable square feet


9.    Security Deposit: $222,564.00


10.
Broker(s): Irvine Management Company ("Landlord's Broker") is the agent of
Landlord exclusively and Savills Studley ("Tenant's Broker") is the agent of
Tenant exclusively.



11.
Parking: 62 parking passes in accordance with the provisions set forth in
Exhibit F to this Lease.





IOPLEGAL-10-33191    5/10/2019-253184-1.3
1

--------------------------------------------------------------------------------





12.    Address for Payments and Notices:


LANDLORD


TENANT


Payment Registration Address:


Email tenantportal@irvinecompany.com to request an account for the Tenant
Payment Portal.


Notice Address:


Newport Beach, CA 92660
Attn: Property Manager


with a copy of notices to:


THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties
520 Newport Center Drive, Suite 1200
Newport Beach, CA 92660
Attn: Chief Financial Officer


with a copy of notices to:


520 Newport Center Drive, Suite 1200
Newport Beach, CA 92660
Attn: Legal Department


with a copy of notices to:


STUART KANE LLP
620 Newport Center Drive, Suite 200
Newport Beach, CA 92660
Attn: Josh C. Grushkin





13. List of Lease Exhibits (all exhibits, riders and addenda attached to this
Lease are hereby incorporated into and made a part of this Lease):


Exhibit A        Description of Premises
Exhibit B        Operating Expenses
Exhibit C        Utilities and Services
Exhibit D        Tenant’s Insurance
Exhibit E        Rules and Regulations
Exhibit F        Parking
Exhibit G        Additional Provisions
Exhibit I        Letter of Credit Template
Exhibit X        Work Letter






IOPLEGAL-10-33191    5/10/2019-253184-1.3
2

--------------------------------------------------------------------------------






ARTICLE 2. PREMISES


2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the Premises shown in Exhibit A (the “Premises”), containing approximately the
floor area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”).
The Premises are located in the building identified in Item 2 of the Basic Lease
Provisions (the “Building”), which is a portion of the project described in
Item 2 (the “Project”). Landlord and Tenant stipulate and agree that (a) the
Floor Area of Premises set forth in Item 8 of the Basic Lease Provisions is
correct, and (b) unless there is a physical change in the size of the Premises
or the Building, no economic obligations of Tenant set forth in this Lease that
are based upon Tenant’s Share or Floor Area shall be subject to revision during
the entire Term of the Lease. Subject to the terms and conditions of this Lease,
Tenant shall have access to the Premises, the Common Areas and the Building 24
hours per day, 365 days per year. The Premises shall include the non-exclusive
right of Tenant to use and have access to the janitorial closets and electrical
and telephone rooms on the floor of the Building which contains the Premises as
well as the use of and access to the ceilings, walls and floors of the Premises
for purposes of installing, maintaining, repairing and replacing wiring, conduit
and cable serving Tenant’s equipment within the Premises, provided that any such
installation, maintenance, repair and replacement shall be performed in
accordance with, and subject to, the terms and provisions of this Lease.
Landlord shall also have the right to the use of and access to all such areas
consistent with the terms and provisions of this Lease for the purpose of
performing its obligations and exercising its rights hereunder.


2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. Tenant acknowledges
that the flooring materials which may be installed within portions of the
Premises located on the ground floor of the Building may be limited by the
moisture content of the Building slab and underlying soils. Notwithstanding the
foregoing, Landlord represents that, to the current, actual knowledge of
Landlord’s property manager for the Project, without the duty of independent
investigation or inquiry, the ground floor slabs of the Building do not have
moisture issues. The Premises shall be delivered to Tenant with all of the
Building systems servicing the Premises in good working condition. Except for
the foregoing delivery obligations of Landlord and Landlord’s express repair and
maintenance obligations set forth in this Lease, the taking of possession or use
of the Premises by Tenant for any purpose other than construction shall
conclusively establish that the Premises and the Building were in satisfactory
condition and in conformity with the provisions of this Lease in all respects,
except for those matters which Tenant shall have brought to Landlord’s attention
on a written punch list. The punch list shall be limited to any items required
to be accomplished by Landlord under the Work Letter attached as Exhibit X, and
shall be delivered to Landlord within 30 days after the Commencement Date (as
defined herein). Subject to the Landlord Warranty (defined in Section 2.3
below), the taking of possession or use of the Premises by Tenant for any
purpose other than construction, moving furniture or equipment, and installing
telephone and data cabling shall conclusively establish that the Premises and
the Building were in satisfactory condition and in conformity with the
provisions of this Lease in all respects, and Tenant accepts the improvements in
their existing condition, and waives any right or claim against Landlord arising
out of the condition of the Premises. Nothing contained in this Section 2.2
shall affect the commencement of the Term or the obligation of Tenant to pay
rent. Landlord shall diligently complete all punch list items of which it is
notified as provided above.


2.3. GOOD WORKING ORDER WARRANTY. Landlord warrants to Tenant (the “Landlord
Warranty”) that the windows and seals, fire sprinkler system, lighting, heating,
ventilation and air conditioning systems and all plumbing and electrical systems
serving the Building and the Premises (collectively, the “Building Systems”),
and the roof and structural components of the Building, shall be in good
operating condition and in compliance with current building codes and all other
applicable Federal, State and local laws, including but not limited to the
Americans with Disabilities Act (“ADA”), as of the date the Premises is
delivered to Tenant. Provided that Tenant shall notify Landlord that the
Building Systems are not in good operating condition within 30 days following
the Commencement Date, then Landlord shall, except as otherwise provided in this
Lease, promptly after receipt of such notice from Tenant setting forth the
nature and extent of such noncompliance, rectify same at Landlord’s sole cost
and expense and not as part of the Operating Expenses described in Exhibit B of
this Lease.


ARTICLE 3. TERM


3.1. GENERAL. The term of this Lease (“Term”) shall commence on the date as set
forth in Item 4 of the Basic Lease Provisions (the “Commencement Date”) and
shall end upon the expiration of the period set forth in Item 5 of the Basic
Lease Provisions (“Expiration Date"). Landlord and Tenant acknowledge and agree
that prior to the Commencement Date, Tenant will be in occupancy of the Premises
pursuant to that certain Sublease dated November 7, 2018 (the “Sublease”), by
and between Tenant, as subtenant, Acacia Research Corporation (“Acacia”), as
sublandlord. Landlord hereby agrees to cooperate with Tenant and Acacia in
allowing Tenant to remain in occupancy of the Premises as the Sublease expires
and the Commencement Date occurs.


ARTICLE 4. RENT AND OPERATING EXPENSES


4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset, except as provided in this Lease, a Basic
Rent for the Premises in the total amount shown (including subsequent
adjustments, if any) in Item 6 of the Basic Lease Provisions (the “Basic Rent”).
If the Commencement Date is other than the first day of a calendar month, any
rental adjustment shown in Item 6 shall be deemed to occur on the first day of
the next calendar month following the specified monthly anniversary of the
Commencement Date. The Basic Rent shall be due and payable in advance commencing
on the Commencement Date and continuing thereafter on the first day of each
successive calendar month of the Term, as prorated for any partial month based
on the actual number of days in such month. No demand, notice or invoice shall
be required for Basic Rent. An installment in the amount of 1 full month’s Basic
Rent at the initial rate specified in Item 6 of the Basic Lease Provisions shall
be delivered to Landlord concurrently with Tenant’s execution of this Lease and
shall be applied against the Basic Rent first due hereunder; the next
installment of Basic Rent shall be due on the first day of the second calendar
month of the Term, which installment shall, if applicable, be appropriately
prorated to reflect the amount prepaid for that calendar month.


4.2. OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.




IOPLEGAL-10-33191    5/10/2019-253184-1.3
3

--------------------------------------------------------------------------------





4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
Sections 7.1 and 15.2 or any other provision of this Lease. Upon any Default (as
defined in Section 14.1), Landlord may apply all or part of the Security Deposit
as full or partial compensation. If any portion of the Security Deposit is so
applied, Tenant shall within 10 business days after written demand by Landlord
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Landlord shall not be required to keep this
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant's vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect, in connection with Landlord’s application of the
Security Deposit to prospective rent that would have been payable by Tenant but
for the early termination due to Tenant’s Default (as defined herein).
Notwithstanding the foregoing, provided Tenant has not been in Default hereunder
and not having had more than two (2) late payments under this Lease preceding
such reduction and provided further that Tenant has not delivered a letter of
credit in lieu of a portion of the cash Security Deposit, as contemplated in
Section 4.4 below, Landlord shall reduce the Security Deposit, and credit such
reduction against the Basic Rent due hereunder, in the amount of $50,000.00 as
of the first day of each of the 37th and 49th Lease months, respectively.


4.4. LETTER OF CREDIT. Landlord agrees that in lieu of a portion of the cash
Security Deposit required to be delivered to Landlord hereunder (such portion
not to exceed $100,000.00), Tenant may deliver to Landlord, concurrently with
Tenant's execution of this Lease, a letter of credit, which letter of credit
shall be in form and with the substance of Exhibit I attached hereto. The letter
of credit shall be issued by a financial institution acceptable to Landlord with
a branch in Orange County, California, at which draws on the letter of credit
will be accepted. The letter of credit shall provide for automatic yearly
renewals throughout the Term of this Lease and shall have an outside expiration
date (if any) that is not earlier than 30 days after the expiration of the Lease
Term. In the event the letter of credit is not continuously renewed through the
period set forth above, or upon any breach under this Lease by Tenant, including
specifically Tenant's failure to pay Rent or to abide by its obligations under
Sections 7.1 and 15.2 below, Landlord shall be entitled to draw upon said letter
of credit by the issuance of Landlord's sole written demand to the issuing
financial institution. Any such draw shall be without waiver of any rights
Landlord may have under this Lease or at law or in equity as a result of any
Default hereunder by Tenant. If Tenant elects to deliver a letter of credit in
lieu of a portion of the cash Security Deposit required to be delivered to
Landlord hereunder, Landlord shall authorize reductions to the Letter of Credit
(and the Security Deposit) in the amount of $50,000.00 as of the first day of
each of the 37th and 49th Lease months, respectively; provided that any such
reductions shall be conditioned upon (i) Tenant not having been in Default under
this Lease at any time and not having had more than two (2) late payments under
this Lease preceding such reduction and (ii) a written request for such
reduction having been submitted to Landlord not earlier than 30 days prior to
the applicable reduction date.


ARTICLE 5. USES


5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, and with all energy usage reporting requirements of Landlord.
Pursuant to California Civil Code § 1938, Landlord hereby states that the
Premises have not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of
the California Civil Code, Landlord hereby provides the following notification
to Tenant: “A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises.” If Tenant
requests to perform a CASp inspection of the Premises, Tenant shall, at its
cost, retain a CASp approved by Landlord (provided that Landlord may designate
the CASp, at Landlord’s option) to perform the inspection of the Premises at a
time agreed upon by the parties. Tenant shall provide Landlord with a copy of
any report or certificate issued by the CASp (the “CASp Report”). Tenant agrees
to keep the information in the CASp Report confidential, except as necessary for
the performance of any modifications approved by Landlord in accordance with the
terms and conditions of this Lease.


5.2. SIGNS. Landlord shall affix and maintain a sign (restricted solely to
Tenant’s name as set forth herein or such other name as Landlord may consent to
in writing) adjacent to the entry door of the Premises, together with a
directory strip listing Tenant's name as set forth herein in the lobby directory
of the Building. Any subsequent changes to that initial signage shall be at
Tenant's sole expense. All signage shall conform to the criteria for signs
established by Landlord and shall be ordered through Landlord. Except as set
forth in Exhibit G below, Tenant shall not place or allow to be placed any other
sign, decoration or advertising matter of any kind that is visible from the
exterior of the Premises. Any violating sign or decoration may be immediately
removed by Landlord at Tenant’s expense without notice and without the removal
constituting a breach of this Lease or entitling Tenant to claim damages.


5.3 HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary


IOPLEGAL-10-33191    5/10/2019-253184-1.3
4

--------------------------------------------------------------------------------





cleaning and office supplies in normal quantities so long as such use comports
with all applicable laws. Tenant acknowledges that it has read, understands and,
if applicable, shall comply with the provisions of Exhibit H to this Lease, if
that Exhibit is attached. To the best of Landlord’s knowledge, as of the date of
this Lease, there are no toxic or hazardous materials present in or under the
Building or Project except for standard products typically used in the operation
and maintenance of an office building. Should any such materials be discovered
and should their remediation be legally required, then unless such materials
were introduced by Tenant, its agents, employees, subtenants, vendors,
licensees, invitees or contractors, Landlord shall remediate same at its expense
and shall hold Tenant harmless from any cost in connection therewith.


ARTICLE 6. LANDLORD SERVICES


6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment obligations and standards set forth in
this Lease. Landlord shall not be liable for any failure to furnish any services
or utilities when the failure is the result of any accident or other cause
beyond Landlord’s reasonable control, nor shall Landlord be liable for damages
resulting from power surges or any breakdown in telecommunications facilities or
services. Landlord’s temporary inability to furnish any services or utilities
shall not entitle Tenant to any damages, relieve Tenant of the obligation to pay
rent or constitute a constructive or other eviction of Tenant, except that
Landlord shall diligently attempt to restore the service or utility promptly.
Tenant shall comply with all rules and regulations which Landlord may reasonably
establish for the provision of services and utilities, and shall cooperate with
all reasonable conservation practices established by Landlord. Landlord shall at
all reasonable times have free access to all electrical and mechanical
installations of Landlord. Notwithstanding the foregoing, if as a result of the
direct actions of Landlord, its employees, contractors or authorized agents, for
more than 3 consecutive business days following written notice to Landlord there
is no electricity, HVAC or elevator services to all or a portion of the
Premises, or such an interruption of other essential utilities and building
services, such as fire protection or water, so that all or a portion of the
Premises cannot be used by Tenant, then Tenant’s Basic Rent (or an equitable
portion of such Basic Rent to the extent that less than all of the Premises are
affected) shall thereafter be abated until the Premises are again usable by
Tenant; provided, however, that if Landlord is diligently pursuing the repair of
such utilities or services and Landlord provides substitute services reasonably
suitable for Tenant’s purposes, as for example, bringing in portable
air-conditioning equipment, then there shall not be an abatement of Basic Rent.


6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate and maintain all Common Areas within the Building and the Project
consistent with the standard operation and maintenance of other comparable
office buildings in the vicinity owned by Landlord or its affiliates. The term
“Common Areas” shall mean all areas within the Building and other buildings in
the Project which are not held for exclusive use by persons entitled to occupy
space, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms, entrances
and lobbies, elevators, and restrooms not located within the premises of any
tenant.


6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with commercially reasonable and non-discriminatory Rules
and Regulations described in Article 17 below. Landlord shall at all times
during the Term have exclusive control of the Common Areas, and may restrain or
permit any use or occupancy, except as otherwise provided in this Lease or in
Landlord’s rules and regulations. Tenant shall keep the Common Areas clear of
any obstruction or unauthorized use related to Tenant’s operations. Landlord may
temporarily close any portion of the Common Areas for repairs, remodeling and/or
alterations, to prevent a public dedication or the accrual of prescriptive
rights, or for any other reasonable purpose. Landlord’s temporary closure of any
portion of the Common Areas for such purposes shall not deprive Tenant of
reasonable access to the Premises.


6.4. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord; provided, however, no
such change shall (a) deprive Tenant of reasonable access to or use of the
Premises or Common Areas, (b) materially impair access to and from the Premises
from the parking areas, (c) reduce the number or size of parking spaces
allocated to Tenant pursuant to this Lease, or (d) materially increase Tenant’s
financial obligations under this Lease.


ARTICLE 7. REPAIRS AND MAINTENANCE


7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the interior
non-structural portions of the Premises and all improvements and fixtures
therein in good condition and repair as existed on the Commencement Date,
excepting ordinary wear and tear, casualty damage and destruction.
Notwithstanding Section 7.2 below, Tenant’s maintenance obligation shall include
without limitation all appliances, interior glass, doors, door closures,
hardware, fixtures, electrical outlets and panels, plumbing exclusively serving
the Premises, fire extinguisher equipment and other equipment installed in the
Premises and all Alterations constructed by Tenant pursuant to Section 7.3
below, together with any supplemental HVAC equipment servicing only the
Premises. All repairs and other work performed by Tenant or its contractors
shall be subject to the terms of Sections 7.3 and 7.4 below. Alternatively,
should Landlord or its management agent agree to make a repair on behalf of
Tenant and at Tenant’s request, Tenant shall promptly reimburse Landlord as
additional rent for all reasonable costs incurred (including the standard
supervision fee no to exceed 15% of the cost of repair incurred by Landlord)
upon submission of an invoice.


7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12 and the
Landlord Warranty pursuant to Section 2.3, Landlord shall provide service,
maintenance and repair with respect to the heating, ventilating and air
conditioning (“HVAC”) equipment of the Building (exclusive of any supplemental
HVAC equipment servicing only the Premises) and shall maintain in good repair,
in accordance with professional and customary standards for comparable office
space in the immediate vicinity, the Common Areas, roof, foundations, footings,
floor and ceiling slabs, the exterior surfaces of the exterior walls of the
Building (including exterior glass), curtain wall, mullions, window seals,
columns, beams, shafts, stairs, stairwells, pavement, sidewalk, curbs,
entryways, landscaping, base building men’s and women’s washrooms, base building
structural, electrical, mechanical, life safety sprinkler operations, and
plumbing systems of the Building (including elevators, if any, serving the
Building), except to the extent provided in Section 7.1 above. Landlord need not
make any other improvements or repairs except as specifically required under
this Lease, and nothing contained in this Section 7.2 shall limit


IOPLEGAL-10-33191    5/10/2019-253184-1.3
5

--------------------------------------------------------------------------------





Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Notwithstanding any
provision of the California Civil Code or any similar or successor laws to the
contrary, Tenant understands that it shall not make repairs at Landlord’s
expense or by rental offset. Except as provided in Section 11.1 and Article 12
below, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements to any portion of the
Building, including repairs to the Premises, nor shall any related activity by
Landlord constitute an actual or constructive eviction; provided, however, that
in making repairs, alterations or improvements, Landlord shall interfere as
little as reasonably practicable with the conduct of Tenant’s business in the
Premises. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor laws now or hereafter in effect.


7.3. ALTERATIONS. Except for cosmetic alteration projects that do not exceed
$75,000 during each calendar year which satisfy the criteria in the next
following sentence (which work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations,
or improvements (collectively referred to as “Alterations”) to the Premises
without the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld, conditioned or delayed as long as the proposed
Alterations do not affect the structural, electrical or mechanical components or
systems of the Building, are not visible from the exterior of the Premises, do
not change the basic floor plan of the Premises, and utilize only Landlord’s
building standard materials (“Standard Improvements”). Landlord may impose, as a
condition to its consent, any commercially reasonable requirements that Landlord
in its discretion may deem reasonable or desirable. Without limiting the
generality of the foregoing, Tenant shall use Landlord’s designated mechanical
and electrical contractors for all Alterations work affecting the mechanical or
electrical systems of the Building, provided the pricing for such contractors is
market competitive with that of other similar contractors within Orange County;
if Tenant is entitled to and elects to use contractors other than Landlord’s
designated mechanical and electrical contractors, Landlord shall be entitled to
have its designated contractors perform a “peer review” of such contractors’
work, and the reasonable cost thereof shall be borne solely by Tenant. Should
Tenant perform any Alterations work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then Tenant shall
promptly fund the cost thereof to Landlord. Tenant shall obtain all required
permits for the Alterations and shall perform the work in compliance with all
applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit and otherwise not requiring Landlord’s consent, Landlord shall be
entitled to a supervision fee in the amount of 5% of the hard costs of the
Alterations. Any request for Landlord’s consent shall be made in writing and
shall contain conceptual space plans (and, if appropriate in light of the nature
of the proposed Alterations, architectural plans) describing the work proposed
to be performed in detail reasonably satisfactory to Landlord. To the extent
architectural plans are appropriate in light of the nature of the proposed
Alterations, Landlord may elect to cause its architect to review Tenant’s
architectural plans, and the reasonable cost of that review shall be reimbursed
by Tenant. Should the Alterations proposed by Tenant and consented to by
Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Alterations shall be constructed in a good and workmanlike
manner using materials of a quality reasonably approved by Landlord. Unless
Landlord otherwise agrees in writing, all Alterations affixed to the Premises,
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), but excluding
moveable trade fixtures and furniture, shall become the property of Landlord and
shall be surrendered with the Premises at the end of the Term, except that
Landlord may, by notice to Tenant given in writing by Landlord at the time of
Landlord’s approval of such Alterations, require Tenant to remove by the
Expiration Date, or sooner termination date of this Lease, all or any
Alterations (including without limitation any Tenant Improvements that may be
constructed pursuant to the Work Letter) installed either by Tenant or by
Landlord at Tenant’s request (collectively, the “Required Removables”), and to
replace any non-Standard Improvements with the applicable Standard Improvements.
Tenant, at the time it requests approval for a proposed Alteration, may request
in writing that Landlord advise Tenant whether the Alteration or any portion
thereof, is a Required Removable. Within 10 days after receipt of Tenant’s
request, Landlord shall advise Tenant in writing as to which portions of the
proposed Alterations would be Required Removables. In connection with its
removal of Required Removables, Tenant shall repair any damage to the Premises
arising from that removal and shall restore the affected area to its
pre-existing condition, reasonable wear and tear excepted. Landlord and Tenant
acknowledge and agree that none of the improvements existing in the Premises as
of the Commencement Date shall be deemed Required Removables.


7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 8424 or any successor statute. In the event that Tenant does not, within
20 days following Tenant’s receipt of written notice of the imposition of any
lien, cause the lien to be released of record by payment or posting of a proper
bond, Landlord shall have, in addition to all other available remedies, the
right to cause the lien to be released by any means it deems proper, including
payment of or defense against the claim giving rise to the lien. All expenses so
incurred by Landlord, including Landlord’s attorneys’ fees, shall be reimbursed
by Tenant within 30 days following Landlord’s written demand, together with
interest from the date of payment by Landlord at the maximum rate permitted by
law until paid. Tenant shall give Landlord no less than 20 days’ prior notice in
writing before commencing construction of any kind on the Premises.


7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times during
reasonable business hours, upon at least 24 hours’ notice (except in emergencies
and to provide Building Services, when no notice shall be required), have the
right to enter the Premises to inspect them, to supply services in accordance
with this Lease, to make repairs and renovations as reasonably deemed necessary
by Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term, as the same
may be extended, or when an uncured Default exists, to prospective tenants), all
without being deemed to have caused an eviction of Tenant and without abatement
of rent except as provided elsewhere in this Lease. If reasonably necessary,
Landlord may temporarily close all or a portion of the Premises to perform
repairs, alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises.


ARTICLE 8. SPACE PLANNING AND SUBSTITUTION


Following the initial Term, Landlord shall have the right, upon providing not
less than 90 days written notice, to move Tenant to other space of comparable
size in the Building on a floor not lower than the twelfth floor of the
Building. The new


IOPLEGAL-10-33191    5/10/2019-253184-1.3
6

--------------------------------------------------------------------------------





space shall be provided with improvements of comparable quality to those within
the Premises. Landlord shall pay the reasonable out-of-pocket costs to relocate
and reconnect Tenant’s personal property and equipment within the new space,
including but not limited to moving, furniture, assembly, etc., and constructing
similar tenant improvements as the Premises (layout, quality and quantities).
Landlord shall also reimburse Tenant for the reasonable cost to move, install
and reconnect telecommunication and data cabling in the new space in the manner
and to the extent such cabling existed in the Premises prior to the relocation;
provided that Landlord may elect to cause all such work to be done by its
contractors. Landlord shall also reimburse Tenant for such other reasonable
out-of-pocket costs that Tenant may incur in connection with the relocation,
including without limitation necessary business card and stationery revisions.
Additionally, in the event the new space is larger than the Premises, there
shall be no increase in the Basic Rent or Tenant’s Share of Operating Expenses
due to the increased size, but in the event the space is smaller than the
Premises, the Basic Rent and Tenant’s Share of Operating Expenses shall decrease
proportionately. Within 10 business days following request by Landlord, Tenant
shall execute an amendment to this Lease prepared by Landlord to memorialize the
relocation. Should Tenant fail timely to execute and deliver the amendment to
Landlord, or should Tenant thereafter fail to comply with the terms thereof,
then Landlord may, at its option, elect to terminate this Lease upon not less
than 60 days’ prior written notice to Tenant.


ARTICLE 9. ASSIGNMENT AND SUBLETTING


9.1. RIGHTS OF PARTIES.


(a)    Except as otherwise specifically provided in this Article 9, Tenant may
not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld, conditioned or delayed in accordance with the provisions of
Section 9.1(b). For purposes of this Lease, references to any subletting,
sublease or variation thereof shall be deemed to apply not only to a sublease
effected directly by Tenant, but also to a sub-subletting or an assignment of
subtenancy by a subtenant at any level. Except as otherwise specifically
provided in this Article 9, no Transfer (whether voluntary, involuntary or by
operation of law) shall be valid or effective without Landlord’s prior written
consent and, at Landlord’s election, such a Transfer shall constitute a Default
by Tenant if not cured within the applicable cure period set forth in
Section 14.1.


(b)    Except as otherwise specifically provided in this Article 9, if Tenant or
any subtenant hereunder desires to transfer an interest in this Lease, Tenant
shall first notify Landlord in writing and shall request Landlord’s consent
thereto. Tenant shall also submit to Landlord in writing: (i) the name and
address of the proposed transferee; (ii) the nature of any proposed subtenant’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the Transfer.
Landlord shall not unreasonably withhold, condition or delay its consent,
provided: (1) the use of the Premises will be consistent with the provisions of
this Lease and with Landlord’s commitment to other tenants of the Building and
Project; (2) any proposed subtenant or assignee demonstrates that it is
financially responsible by submission to Landlord of all reasonable information
as Landlord may request concerning the proposed subtenant or assignee,
including, but not limited to, a balance sheet of the proposed subtenant or
assignee as of a date within 90 days of the request for Landlord’s consent and
statements of income or profit and loss of the proposed subtenant or assignee
for the two-year period preceding the request for Landlord’s consent; (3) the
proposed assignee or subtenant is neither an existing tenant or occupant of the
Building or Project nor a prospective tenant with whom Landlord or Landlord's
affiliate has been actively negotiating to become a tenant at the Building or
Project, except that Landlord will not enforce this restriction if it or its
affiliate does not have sufficient available space at the Building or Project to
accommodate the proposed transferee or a prospect; and (4) the proposed
transferee is not an SDN (as defined below) and will not impose additional
burdens or security risks on Landlord. If Landlord consents to the proposed
Transfer, then the Transfer may be effected within 90 days after the date of the
consent upon the terms described in the information furnished to Landlord;
provided that any material change in the terms shall be subject to Landlord’s
consent as set forth in this Section 9.1(b). Landlord shall approve or
disapprove any requested Transfer within 30 days following receipt of Tenant’s
written notice and the information set forth above. Except in connection with a
Permitted Transfer (as defined below), if Landlord approves the Transfer Tenant
shall pay a transfer fee of $1,000.00 to Landlord concurrently with Tenant’s
execution of a Transfer consent prepared by Landlord.


(c)    Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in the event Tenant
notifies Landlord that Tenant intends to seek an assignment or subletting of
more than 25% of the Floor Area of the Premises for substantially all of the
remaining Lease Term, Landlord shall have a period of 15 days to notify Tenant
that Landlord elects to terminate this Lease in its entirety in the event such a
proposed assignment, or terminate this Lease as to the portion of the Premises
proposed to be subleased with a proportionate abatement in the rent payable
under this Lease, such termination to be effective on the date to be mutually
agreed upon by Landlord and Tenant, but in no event later than the date that the
proposed sublease or assignment would have commenced. Landlord may thereafter,
at its option, assign or re-let any space so recaptured to any third party,
including without limitation the proposed transferee identified by Tenant.
Landlord’s failure to provide written notice to Tenant of Landlord’s election to
exercise such recapture right shall be deemed Landlord’s decision not to
recapture the Premises. Notwithstanding the foregoing, however, should Landlord
elect to recapture the portion of the Premises Tenant is proposing to transfer,
Tenant may, by notice to Landlord within 5 business days thereafter, elect to
rescind its transfer request, in which event Landlord’s recapture election shall
be null and void.


(d)    Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term, to the extent such amounts
are in excess of the sum of (i) the scheduled Basic Rent payable by Tenant
hereunder (or, in the event of a subletting of only a portion of the Premises,
the Basic Rent allocable to such portion as reasonably determined by Landlord)
and (ii) the direct out-of-pocket costs, as evidenced by third party invoices
provided to Landlord, incurred by Tenant to effect the Transfer, which costs
shall be amortized over the remaining Term of this Lease or, if shorter, over
the term of the sublease. For purposes herein, such transfer costs shall include
all reasonable and customary expenses directly incurred by Tenant attributable
to the Transfer, including brokerage fees and commissions, legal fees,
advertising and marketing costs, the cost of improvements to demise or modify
the Premises, and Landlord’s review fee.


IOPLEGAL-10-33191    5/10/2019-253184-1.3
7

--------------------------------------------------------------------------------







(e)    The sale of all or substantially all of the assets of Tenant (other than
bulk sales in the ordinary course of business), the merger or consolidation of
Tenant, the sale of a controlling portion of Tenant’s capital stock, or any
other direct or indirect change of control of Tenant, including, without
limitation, change of control of Tenant’s parent company or a merger by Tenant
or its parent company, shall be deemed a Transfer within the meaning and
provisions of this Article. Notwithstanding the foregoing, Tenant may assign
this Lease to a successor to Tenant by merger, consolidation or the purchase of
all or substantially all of Tenant’s assets, or assign this Lease or sublet all
or a portion of the Premises to an Affiliate (defined below), without the
consent of Landlord but subject to the provisions of Section 9.2, provided that
all of the following conditions are satisfied (a “Permitted Transfer”):
(i) Tenant is not then in Default hereunder; (ii) Tenant gives Landlord written
notice at least 10 days before such Permitted Transfer; and (iii) the successor
entity resulting from any merger or consolidation of Tenant or the sale of all
or substantially all of the assets of Tenant, has a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation (“Net Worth”)) at the time of the Permitted Transfer that is
at least equal to the Net Worth of Tenant immediately before the Permitted
Transfer. Tenant’s notice to Landlord shall include reasonable information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign and deliver to Landlord a commercially reasonable form of
assumption agreement. “Affiliate” and “Affiliates” shall mean an entity
controlled by, controlling or under common control with Tenant. Notwithstanding
the foregoing, in no event Tenant’s raising of additional capital through a
private placement, public offering or other capital event be deemed a Transfer
under this Lease, nor shall the trading of shares of Tenant or Tenant’s parent
company on a nationally recognized stock exchange, if applicable, be deemed a
Transfer under this Lease.


9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.


9.3. SUBLEASE REQUIREMENTS. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the subject space by any lawful means, or (ii) require
that such transferee attorn to and recognize Landlord as its landlord (or
licensor, as applicable) under such agreement. Landlord shall not, by reason of
such attornment or the collection of sublease rentals, be deemed liable to the
subtenant for the performance of any of Tenant’s obligations under the sublease.
If Tenant is in Default (hereinafter defined), Landlord is irrevocably
authorized to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. No
collection or acceptance of rent by Landlord from any transferee shall be deemed
a waiver of any provision of Article 9 of this Lease, an approval of any
transferee, or a release of Tenant from any obligation under this Lease,
whenever accruing. In no event shall Landlord’s enforcement of any provision of
this Lease against any transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person.
ARTICLE 10. INSURANCE AND INDEMNITY


10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.


10.2. LANDLORD’S INSURANCE. Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion: property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project (including all structural elements
of the Building and the primary systems serving the Building, covering the full
replacement costs of the Building). In addition, Landlord may, at its election,
obtain insurance coverages for such other risks as Landlord or its Mortgagees
may from time to time deem appropriate, including earthquake, terrorism and
commercial general liability coverage. Landlord shall not be required to carry
insurance of any kind on any tenant improvements or Alterations in the Premises
installed by Tenant or its contractors or otherwise removable by Tenant
(collectively, "Tenant Installations"), or on any trade fixtures, furnishings,
equipment, interior plate glass, signs or items of personal property in the
Premises, and Landlord shall not be obligated to repair or replace any of the
foregoing items should damage occur. All proceeds of insurance maintained by
Landlord upon the Building and Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs.


10.3. INDEMNITY.


(a) To the fullest extent permitted by law, but subject to Section 10.5 below,
Tenant shall defend, indemnify and hold harmless Landlord and Landlord’s agents,
employees, lenders, and affiliates, from and against any and all claims,
liabilities, damages, costs or expenses arising either before or after the
Commencement Date which arise from or are caused by Tenant’s use or occupancy of
the Premises, the Building or the Common Areas of the Project, or from the
conduct of Tenant’s business, or from any activity, work, or thing done,
permitted or suffered by Tenant or Tenant’s agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the
Building or the Common Areas of the Project, or from any Default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act, omission or negligence on the part of Tenant or Tenant’s
agents, employees, subtenants, vendors, contractors, invitees or licensees.
Landlord may, at its option, require Tenant to assume Landlord’s defense in any
action covered by this Section 10.3 through counsel reasonably satisfactory to
Landlord. Notwithstanding the foregoing, Tenant shall not be liable for any
negligence or willful misconduct on the part of Landlord, and shall not be
obligated to indemnify Landlord against any liability or expense to the extent
it is ultimately determined that the same was caused by the sole negligence or
willful misconduct of Landlord, its agents, contractors or employees. Landlord
shall reimburse Tenant for reasonable attorneys’ fees and costs to the extent
and in the proportion that any injury or damage is ultimately determined by a
court of competent jurisdiction (or in connection with any negotiated settlement
agreed to by Landlord) to be attributable to the negligence or willful
misconduct of Landlord.


IOPLEGAL-10-33191    5/10/2019-253184-1.3
8

--------------------------------------------------------------------------------







(b)    To the fullest extent permitted by law, but subject to the express
limitations on liability contained in this Lease (including, without limitation,
the provisions of Section 10.5 below), Landlord shall indemnify and hold
harmless Tenant, and Tenant’s agents, employees, lenders, and affiliates, from
and against any and all claims, liabilities, damages, costs or expenses arising
either before or after the Commencement Date from the negligence or willful
misconduct of Landlord, its affiliates, agents, employees, or contractors in
connection with its obligations with respect to the Project or this Lease.


10.4. LANDLORD’S NONLIABILITY. Unless caused by the negligence or willful
misconduct of Landlord, its agents, employees or contractors, and otherwise
except as provided in Section 10.3(b) above, Landlord shall not be liable to
Tenant, its employees, agents and invitees, and Tenant hereby waives all claims
against Landlord, its employees and agents for loss of or damage to any
property, or any injury to any person, resulting from any condition including,
but not limited to, acts or omissions (criminal or otherwise) of third parties
and/or other tenants of the Project, or their agents, employees or invitees,
fire, explosion, falling plaster, steam, gas, electricity, water or rain which
may leak or flow from or into any part of the Premises or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building. Should Tenant elect to receive any service from a
concessionaire, licensee or third party tenant of Landlord, Tenant shall not
seek recourse against Landlord for any breach or liability of that service
provider. Notwithstanding anything to the contrary contained in this Lease, in
no event shall Landlord be liable for Tenant’s loss or interruption of business
or income (including without limitation, Tenant’s consequential damages, lost
profits or opportunity costs), or for interference with light or other similar
intangible interests.


10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease. By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any property insurance
policies, even though such loss or damage might be occasioned by the negligence
of such party, its agents, employees, contractors or invitees. The foregoing
waiver by Tenant shall also inure to the benefit of Landlord's management agent
for the Building.


ARTICLE 11. DAMAGE OR DESTRUCTION


11.1. RESTORATION.


(a)    If the Building of which the Premises are a part is damaged as the result
of an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair are not available from Landlord’s insurance,
including without limitation earthquake insurance. Should Landlord elect not to
repair the damage for one of the preceding reasons, Landlord shall so notify
Tenant in the “Casualty Notice” (as defined below), and this Lease shall
terminate as of the date of delivery of that notice.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease (provided, however, under all circumstances in this Article 11, Landlord
shall only have the right to terminate this Lease if Landlord is also
terminating all of the other leases for all other tenants in the Building
similarly affected by such damage). If this Lease is not so terminated, the
Casualty Notice shall set forth the anticipated period for repairing the
casualty damage. If the anticipated repair period exceeds 270 days and if the
damage is so extensive as to reasonably prevent Tenant’s substantial use and
enjoyment of the Premises, then either party may elect to terminate this Lease
by written notice to the other within 10 days following delivery of the Casualty
Notice. Additionally, if Tenant was entitled to but elected not to exercise its
right to terminate the Lease and Landlord does not substantially complete the
repair and restoration of the Premises within 2 months after expiration of the
estimated period of time set forth in the Casualty Notice, which period shall be
extended to the extent of any Reconstruction Delays (defined below), then Tenant
may terminate this Lease by written notice to Landlord within 15 days after the
expiration of such period, as the same may be extended. For purposes of this
Lease, the term "Reconstruction Delays" shall mean: (i) any delays caused by the
insurance adjustment process; (ii) any delays caused by Tenant; and (iii) any
delays caused by events of force majeure.


(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, Tenant may elect
to modify the plans for such Tenant Installations to reduce the costs, or may
elect to pay the excess cost of such repairs, in which event such excess cost
shall be paid by Tenant to Landlord prior to Landlord's commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs to such
Tenant Installations.


(d)    From and after the 6th business day following the casualty event, the
rental to be paid under this Lease shall be abated in the same proportion that
the Floor Area of the Premises that is rendered unusable by the damage from time
to time bears to the total Floor Area of the Premises.


(e)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the gross negligence or willful
misconduct of Tenant or its employees, subtenants, contractors, invitees or
authorized agents. In addition, the provisions of this Section 11.1 shall not be
deemed to require Landlord to repair any


IOPLEGAL-10-33191    5/10/2019-253184-1.3
9

--------------------------------------------------------------------------------





Tenant Installations, fixtures and other items that Tenant is obligated to
insure pursuant to Exhibit D or under any other provision of this Lease.


(f)    Notwithstanding anything to the contrary contained in this Section 11.1,
if for any reasons other than delays caused by Tenant, the Premises and/or the
Building have not been substantially repaired and the Premises have not been
delivered to Tenant within 270 days following the date of the event of casualty,
then Tenant may, by written notice to Landlord given at any time thereafter but
prior to the actual date of the substantial completion of the repair of the
Premises or the Building, elect to terminate this Lease effective 30 days from
and after the date of such notice; provided that if Landlord shall substantially
complete such repairs on or before the effective date of such termination, then
Tenant’s election to terminate this Lease shall thereupon be cancelled and of no
further force or effect.


11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.


ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and Tenant's
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant agrees that
the provisions of this Lease shall govern any Taking and shall accordingly
supersede any contrary statute or rule of law.


ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE


13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. With respect to any future Mortgagee, by
electing to have this Lease subordinate to its Mortgage, agrees that so long as
no Default exists under this Lease, Tenant’s possession and quiet enjoyment of
the Premises shall not be disturbed and this Lease shall not terminate in the
event of the foreclosure of any such Mortgage, to which this Lease has been
subordinated pursuant to this Section. This clause shall be self-operative, but
upon request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1.


13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after receipt
of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project).


ARTICLE 14. DEFAULTS AND REMEDIES


14.1. TENANT’S DEFAULTS. In addition to any other event of default set forth in
this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:


(a)    The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after written notice from Landlord to Tenant. The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums, including
but not limited to parking charges, required to be paid by Tenant to Landlord
pursuant to the terms of this Lease


(b)    The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease, and where such circumstance is not terminated or rescinded in writing
within 10 business days of Landlord’s written notice thereof.


(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.


(d)    Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure,


IOPLEGAL-10-33191    5/10/2019-253184-1.3
10

--------------------------------------------------------------------------------





then Tenant shall not be deemed to be in Default if Tenant commences the cure
within 30 days, and thereafter diligently pursues the cure to completion.


The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.
14.2. LANDLORD’S REMEDIES.


(a)    Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:


(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:


(1)    The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;


(2)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such loss that Tenant proves could have been reasonably avoided;


(3)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;


(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and


(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the average monthly amount accruing during the 24
month period immediately prior to Default, except that if it becomes necessary
to compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.


(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.


(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any successor statute, in the event this Lease is terminated by reason of
any Default by Tenant. No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender shall be valid unless in writing and
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys to the Premises prior to the termination of this
Lease, and the delivery of the keys to any employee shall not operate as a
termination of the Lease or a surrender of the Premises.


14.3. LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord
within 5 business days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid. The payment of
interest shall not cure any Default by Tenant under this Lease. In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within 5 business days after the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge for each delinquent
payment equal to the greater of (i) 5% of that delinquent payment or
(ii) $100.00;


IOPLEGAL-10-33191    5/10/2019-253184-1.3
11

--------------------------------------------------------------------------------





provided, however, Landlord shall waive the payment of said late charge once
every 24 months during the Term. Acceptance of a late charge by Landlord shall
not constitute a waiver of Tenant’s Default with respect to the overdue amount,
nor shall it prevent Landlord from exercising any of its other rights and
remedies.


14.4. RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.


14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for its performance, then Landlord shall not be deemed to be
in default if it commences performance within the 30 day period and thereafter
diligently pursues the cure to completion. Tenant hereby waives any right to
terminate or rescind this Lease as a result of any default by Landlord hereunder
or any breach by Landlord of any promise or inducement relating hereto, and
Tenant agrees that its remedies shall be limited to a suit for actual damages
and/or injunction and shall in no event include any consequential damages, lost
profits or opportunity costs.


14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.


14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.


(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.


(b)    In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.7 shall apply to an unlawful detainer action.


14.8. SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord, and no
action for any deficiency may be sought or obtained by Tenant.


ARTICLE 15. END OF TERM


15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination, subject to
Landlord’s right to modify same upon 30 days’ notice to Tenant. The acceptance
by Landlord of monthly hold-over rental in a lesser amount shall not constitute
a waiver of Landlord's right to recover the full amount due unless otherwise
agreed in writing by Landlord. If Tenant fails to surrender the Premises within
30 days following the expiration of this Lease despite demand to do so by
Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law.


15.2. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.


ARTICLE 16. PAYMENTS AND NOTICES


All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, except as provided in this Lease, in lawful money of the United States
to Landlord at its address set forth in Item 12 of the Basic Lease Provisions,
or at any other place as Landlord may designate in writing. Unless this Lease
expressly provides otherwise, as for example in the payment of rent pursuant to
Section 4.1, all payments shall be due and payable within 5 business days after
demand. All payments requiring proration shall be prorated on the basis of the
number of days in the pertinent calendar month or year, as applicable. Any
notice, election, demand, consent, approval or other communication to be given
or other document to be


IOPLEGAL-10-33191    5/10/2019-253184-1.3
12

--------------------------------------------------------------------------------





delivered by either party to the other shall be in writing and may be delivered
to the other party, at the address set forth in Item 12 of the Basic Lease
Provisions, by personal service, or by any courier or “overnight” express
mailing service. Either party may, by written notice to the other, served in the
manner provided in this Article, designate a different address. The refusal to
accept delivery of a notice, or the inability to deliver the notice (whether due
to a change of address for which notice was not duly given or other good
reason), shall be deemed delivery and receipt of the notice as of the date of
attempted delivery. If more than one person or entity is named as Tenant under
this Lease, service of any notice upon any one of them shall be deemed as
service upon all of them.


ARTICLE 17. RULES AND REGULATIONS


Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling. Notwithstanding anything to the contrary contained in this Lease,
Landlord agrees that the Rules and Regulations shall not be modified or enforced
by Landlord in a manner that would unreasonably interfere with Tenant’s use of
or access to the Premises, the Building, the Project, or the parking areas in
accordance with Tenant’s rights under this Lease.


ARTICLE 18. BROKER’S COMMISSION


The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.


ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST


In the event of any transfer of Landlord’s interest in the Premises and the
assumption of all of Landlord’s remaining liabilities and obligations under this
Lease by the transferee, the transferor shall be automatically relieved of all
obligations on the part of Landlord accruing under this Lease from and after the
date of the transfer, provided that Tenant is duly notified of the transfer. Any
funds held by the transferor in which Tenant has an interest, including without
limitation, the Security Deposit, shall be turned over, subject to that
interest, to the transferee. No Mortgagee to which this Lease is or may be
subordinate shall be responsible in connection with the Security Deposit unless
the Mortgagee actually receives the Security Deposit. It is intended that the
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to the foregoing, be binding on Landlord, its successors and assigns,
only during and in respect to their respective successive periods of ownership,
except as otherwise set forth in Section 13.1.


ARTICLE 20. INTERPRETATION


20.1. NUMBER. Whenever the context of this Lease requires, the words “Landlord”
and “Tenant” shall include the plural as well as the singular.


20.2. HEADINGS. The captions and headings of the articles and sections of this
Lease are for convenience only, are not a part of this Lease and shall have no
effect upon its construction or interpretation.


20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.


20.4. SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.


20.5. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.


20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted in the applicable State Court of California in the county in which
the Building is located.


20.7. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.




IOPLEGAL-10-33191    5/10/2019-253184-1.3
13

--------------------------------------------------------------------------------





20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived by the non-breaching party unless the waiver
is in a writing signed by the waiving party.


20.9. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.


20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other attachments cover
in full each and every agreement of every kind between the parties concerning
the Premises, the Building, and the Project, and all preliminary negotiations,
oral agreements, understandings and/or practices, except those contained in this
Lease, are superseded and of no further effect. Tenant waives its rights to rely
on any representations or promises made by Landlord or others which are not
contained in this Lease. No verbal agreement or implied covenant shall be held
to modify the provisions of this Lease, any statute, law, or custom to the
contrary notwithstanding.


20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.


20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE 21. EXECUTION AND RECORDING


21.1. COUNTERPARTS; DIGITAL SIGNATURES. This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation, limited
liability company or partnership, each individual executing this Lease on behalf
of the entity represents and warrants that such individual is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.


21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it being intended that this Lease shall only become effective upon
execution by Landlord and delivery of a fully executed counterpart to Tenant.


21.4. RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.


21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.


21.6. BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Item 10 of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Item 10 of the
Basic Lease Provisions.  If there is no Tenant’s Broker so identified in Item 10
of the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker.  By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Item 10 of the Basic Lease Provisions.


ARTICLE 22. MISCELLANEOUS


22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Except for
disclosure to those employees, agents, and professional advisors that must
reasonably know or access such information, or to the extent disclosure is
required by law, Tenant shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial, legal and space-planning consultants,
provided, however, that Tenant may disclose the terms to prospective subtenants
or assignees under this Lease or pursuant to legal requirement.


22.2. TENANT’S FINANCIAL STATEMENTS. The application, financial statements and
tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term (but no more than once per
calendar year unless Tenant is in Default) furnish Landlord with current annual
financial statements accurately reflecting Tenant’s financial condition upon
written request from Landlord within 10 business days following


IOPLEGAL-10-33191    5/10/2019-253184-1.3
14

--------------------------------------------------------------------------------





Landlord’s request; provided, however, that so long as Tenant or Tenant’s parent
company is a publicly traded corporation on a nationally recognized stock
exchange, the foregoing obligation to deliver the statements shall be waived.


22.3. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant shall comply with any written directions by any Mortgagee to pay
Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.


22.4. SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (“OFAC”). Landlord hereby
represents and warrants that neither Landlord nor any officer, director,
employee, partner, member or other principal of Landlord is listed as a SDN on
the list of such persons or entities issued by the OFAC.




LANDLORD:


520 NEWPORT CENTER DRIVE LLC,
a Delaware limited liability company






By /s/ Steven M. Case
 
Steven M. Case
Executive Vice President
Office Properties






By /s/ Christopher J. Pompa


Christopher J. Pompa
Regional Vice President, Operations
Office Properties








TENANT:


EVOLUS, INC.,
a Delaware corporation






By /s/ David Moatazedi


Printed Name David Moatazedi
Title President and CEO






By /s/ Lauren Silvernail


Printed Name Lauren Silvernail
Title CFO & EVP Corporate Development








a46098211may10253184e_image1.gif [a46098211may10253184e_image1.gif]


520 Newport Center Drive, Suite 1200












a46098211may10253184e_image2.gif [a46098211may10253184e_image2.gif]
































Exhibit A



EXHIBIT B


OPERATING EXPENSES AND TAXES
(Base Year)




(a)    Commencing 12 months following the Commencement Date, Tenant shall pay
Landlord, as additional rent, for Tenant’s Share of the amount, if any, by which
“Project Costs” (defined below) for each Expense Recovery Period during the Term
exceed Project Costs for the Project Cost Base and the amount, if any, by which
“Property Taxes” (defined below) for each Expense Recovery Period during the
Term exceed Property Taxes for the Property Tax Base. Property Taxes and Project
Costs are mutually exclusive and may be billed separately or in combination as
determined by Landlord. “Tenant’s Share” shall mean that portion of any
Operating Expenses determined by multiplying the cost of such item by a
fraction, the numerator of which is the Floor Area and the denominator of which
is the total rentable square footage, as determined from time to time by
Landlord, of (i) the Floor Area of the Building as defined in Item 8 of the
Basic Lease Provisions, for expenses determined by Landlord to benefit or relate
substantially to the Building rather than the entire Project, or (ii) all or
some of the buildings in the Project, for expenses determined by Landlord to
benefit or relate substantially to all or some of the buildings in the Project
rather than any specific building. Tenant acknowledges Landlord’s rights to make
changes or additions to the Building and/or Project from time to time, in which
event the total rentable square footage within the Building and/or Project may
be adjusted. For convenience of reference, Property Taxes and Project Costs may
sometimes be collectively referred to as “Operating Expenses.”


(b)    Commencing prior to the start of the first full “Expense Recovery Period”
of the Lease (as defined in Item 7 of the Basic Lease Provisions) following the
Base Year, and prior to the start of each full or partial Expense Recovery
Period thereafter, Landlord shall give Tenant a written estimate of the amount
of Tenant’s Share of Project Costs and Property Taxes for the Expense Recovery
Period or portion thereof. Commencing 12 months following the Commencement Date,
Tenant shall pay the estimated amounts to Landlord in equal monthly
installments, in advance, with Basic Rent. Landlord may from time to time change
the Expense Recovery Period to reflect a calendar year or a new fiscal year of
Landlord, as applicable, in which event Tenant’s share of Operating Expenses
shall be equitably prorated for any partial year. From time to time during an
Expense Recovery Period, Landlord may revise the estimate based on increases in
any of the Operating Expenses.


(c)    Within 180 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement setting forth the actual or prorated
Property Taxes and Project Costs attributable to that period, and the parties
shall within 30 days thereafter make any payment or allowance necessary to
adjust Tenant’s estimated payments, if any, to Tenant’s actual Tenant’s Share as
shown by the annual statement. If actual Property Taxes or Project Costs
allocable to Tenant during any Expense Recovery Period are less than the
Property Tax Base or the Project Cost Base, respectively, Landlord shall not be
required to pay that differential to Tenant, although Landlord shall refund any
applicable estimated payments collected from Tenant. Should Tenant fail to
object in writing to Landlord’s determination of actual Operating Expenses
within 90 days following delivery of Landlord’s expense statement, Landlord’s
determination of actual Operating Expenses for the applicable Expense Recovery
Period shall be conclusive and binding on Tenant.


(d)    Even though the Lease has terminated or expired and the Tenant has
vacated the Premises, when the final determination is made of Tenant’s share of
Property Taxes and Project Costs for the Expense Recovery Period in which the
Lease terminates, Tenant shall upon written notice pay within 30 days the entire
increase due over the estimated expenses paid; conversely, any overpayment made
in the event expenses decrease shall be rebated by Landlord to Tenant not later
than 30 days after such final determination.


(e)    The term “Project Costs” shall include all charges and expenses
pertaining to the operation, management, maintenance and repair of the Building
and the Project, together with all appurtenant Common Areas (as defined in
Section 6.2), and shall include the following charges by way of illustration but
not limitation: water and sewer charges; insurance premiums and deductibles
and/or reasonable premium equivalents and deductible equivalents should Landlord
elect to self-insure any risk that Landlord is authorized to insure hereunder;
license, permit, and inspection fees; heat; light; power; janitorial services;
the cost of equipping, staffing and operating an on-site and/or off-site
management office for the Building and Project; all labor and labor-related
costs for personnel applicable to the Building and Project, including both
Landlord's personnel and outside personnel; a commercially reasonable Landlord
overhead/management fee; reasonable fees for consulting services; access
control/security costs, inclusive of the reasonable cost of improvements made to
enhance access control systems and procedures; repairs; air conditioning;
supplies; materials; equipment; tools; tenant services; programs instituted to
comply with transportation management requirements; any expense incurred
pursuant to Sections 6.1, 6.2, 7.2, and 10.2 and Exhibits C and F below; costs
incurred (capital or otherwise) on a regular recurring basis every 3 or more
years for normal maintenance projects (e.g., parking lot slurry coat or
replacement of lobby, corridor and elevator cab carpets and coverings); and the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) which are intended
to reduce other operating costs or increases thereof, or upgrade Building and/or
Project security, or which are required to bring the Building and/or Project
into compliance with applicable laws and building codes. Landlord shall amortize
the cost of capital improvements on a straight-line basis over the lesser of the
Payback Period (as defined below) or the useful life of the capital improvement
as reasonably determined by Landlord. Any amortized Project Costs item may
include, at Landlord's option, an actual or imputed interest rate that Landlord
would reasonably be required to pay to finance the cost of the item, applied on
the unamortized balance. "Payback Period" shall mean the reasonably estimated
period of time that it takes for the cost savings, if any, resulting from a
capital improvement item to equal the total cost of the capital improvement. It
is understood that Project Costs shall include competitive charges for direct
services provided by any subsidiary or division of Landlord. If any Project
Costs are applicable to one or more buildings or properties in addition to the
Building, then that cost shall be equitably prorated and apportioned among the
Building and such other buildings or properties. The term “Property Taxes” as
used herein shall include the following: (i) all real estate taxes or personal
property taxes, as such property taxes may be increased from time to time due to
a reassessment or otherwise; and (ii) other taxes, charges and assessments which
are levied with respect to this Lease or to the Building and/or the Project, and
any improvements, fixtures and equipment and other property of Landlord located
in the Building and/or the Project, except that general net income and franchise
taxes imposed against Landlord shall be excluded; and (iii) any tax, surcharge
or assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes; and (iv) costs and expenses incurred in contesting the
amount or validity of any Property Tax by appropriate proceedings. A copy of
Landlord’s unaudited statement of expenses shall be made available to Tenant
upon request. The Project Costs, inclusive of those for the Base Year, shall be
extrapolated by Landlord to reflect at least 95% occupancy of the rentable area
of the Building.


(f)    Notwithstanding the foregoing, Operating Expenses shall exclude the
following:


(1)    Any ground lease rental;


(2)    Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants' lease;


(3)    Costs incurred by Landlord for repairs, replacements and/or restoration
to or of the Building to the extent that Landlord is reimbursed by insurance or
condemnation proceeds or by tenants (other than through Operating Expense
pass-throughs), warrantors or other third persons;


(4)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;


(5)    Costs arising from Landlord's charitable or political contributions;


(6)    Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;


(7)    Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, and as generally practiced in the
real estate industry (“GAAP”), except as otherwise provided in subsection (e)
above;


(8)    Brokers commissions, finders' fees, attorneys' fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;


(9)    Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;


(10)    Costs incurred by Landlord due to the violation by Landlord of any law,
code, regulation, or ordinance;


(11)    Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;


(12)    Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;


(13)    Landlord's general corporate overhead, except as it relates to the
specific management, operation, repair, replacement and maintenance of the
Building or Project;


(14)    Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project;


(15)    Advertising expenditures;


(16)    Any bad debt loss, rent loss, or reserves for bad debts or rent loss;


(17)    Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord's interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;


(18)    The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided that in no event shall Operating Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer;


(19)    Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs pursuant to the definition
in subsection (e) above or by other express terms of this Lease; and


(20)    Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project.



EXHIBIT C


UTILITIES AND SERVICES




The following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards. In the case of any conflict between these
standards and the Lease, the Lease shall be controlling. Subject to all of the
provisions of the Lease, the following shall apply:


1.    Landlord shall make available to the Premises during the hours of 8:00
a.m. to 6:00 p.m., Monday through Friday, and upon request, from 8:00 a.m. to
1:00 p.m. on Saturday ("Building Hours"), generally recognized national holidays
excepted, reasonable HVAC services at or above the level provided to other first
class office buildings in the vicinity. Subject to the provisions set forth
below, Landlord shall also furnish the Building with elevator service (if
applicable), reasonable amounts of electric current for normal lighting by
Landlord’s standard overhead fluorescent and incandescent fixtures and for the
operation of office equipment consistent in type and quantity with that utilized
by typical office tenants of the Building and Project, and water for lavatory
purposes and for a typical office kitchen within the Premises. Tenant will not,
without the prior written consent of Landlord, connect any apparatus, machine or
device with water pipes or electric current (except through existing electrical
outlets or subsequently installed outlets in the Premises) for the purpose of
using electric current or water.


2.    Upon written request from Tenant delivered to Landlord at least 24 hours
prior to the period for which service is requested, but during normal business
hours, Landlord will provide any of the foregoing building services to Tenant at
such times when such services are not otherwise available. Tenant agrees to pay
Landlord for those after-hour services at rates that Landlord may establish from
time to time, which after-hours HVAC rate is currently $75.00 per hour (subject
to change from time to time). If Tenant requires electric current in excess of
that which Landlord is obligated to furnish under this Exhibit C, Tenant shall
first obtain the consent of Landlord, and Landlord may cause an electric current
meter to be installed in the Premises to measure the amount of electric current
consumed. The cost of installation, maintenance and repair of the meter shall be
paid for by Tenant, and Tenant shall reimburse Landlord promptly upon demand for
all electric current consumed for any special power use as shown by the meter.


3.    Landlord shall furnish water for drinking, personal hygiene and lavatory
purposes only.


4.    In the event that any utility service to the Premises is separately
metered or billed to Tenant, Tenant shall pay all charges for that utility
service to the Premises and the cost of furnishing the utility to tenant suites
shall be excluded from the Operating Expenses as to which reimbursement from
Tenant is required in the Lease.


5.    Landlord shall provide janitorial services 5 days per week, equivalent to
that furnished in comparable first-class buildings in the vicinity, and window
washing as reasonably required; provided, however, that Tenant shall pay for any
additional or unusual janitorial services.


6.    Tenant shall have access to the Building 24 hours per day, 7 days per
week, 52 weeks per year; provided that Landlord may install access control
systems as it deems advisable for the Building. Landlord may impose a reasonable
charge for access control cards and/or keys issued to Tenant.


7.    The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant.
Such installation shall be subject to Landlord’s prior written approval, at
Tenant's sole expense and shall include installation of a separate meter for the
operation of the unit. Landlord may require Tenant to remove at Lease expiration
any such unit installed by or for Tenant and to repair any resulting damage to
the Premises or Building.


8.    Tenant shall be permitted to install and operate its own security system
within the Premises, provided such system does not interfere with any Building
systems. The plans for any such system shall be subject to Landlord's prior
written approval and the requirements of Section 7.3 shall apply thereto. Upon
termination of this Lease, Tenant shall remove the system and restore any
affected areas to Building standard condition. All costs of installation,
operation, maintenance and removal of the system shall be borne solely by
Tenant, and Landlord shall have no liability for the inadequacy or malfunction
of that system.



EXHIBIT D


TENANT’S INSURANCE




The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.


1.    Tenant shall maintain, at its sole cost and expense, during the entire
Term: (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease. So long as the coverage
afforded Landlord, the other additional insureds and any designees of Landlord
shall not be reduced or otherwise adversely affected, all or part of Tenant’s
insurance may be carried under a blanket policy covering the Premises and any
other of Tenant’s locations, or by means of a so called “umbrella” policy.


2.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by insurance companies authorized to do business
in the State of California and with a general policyholder rating of not less
than “A-” and financial rating of not less than “VIII” in the most current
Best’s Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord prior to the expiration of the coverage. In the
event of a loss covered by any policy under which Landlord is an additional
insured, Landlord shall be entitled to review a copy of such policy.


3.    Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord, The Irvine
Company LLC, and any other parties in interest designated by Landlord as
additional insureds. Tenant’s policies described in Subsections 1 (ii), (iii)
and (iv) above shall each contain a waiver by the insurer of any right to
subrogation against Landlord, its agents, employees, contractors and
representatives. Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above. All of Tenant’s policies
shall contain a provision that the insurer will not cancel or change the
coverage provided by the policy without first giving Landlord 30 days’ prior
written notice. Tenant shall also name Landlord as an additional insured on any
excess or umbrella liability insurance policy carried by Tenant.






NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.



EXHIBIT E


RULES AND REGULATIONS




The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.


1.    The sidewalks, halls, passages, elevators, stairways, and other common
areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises. Should Tenant have access to any balcony or patio area, Tenant
shall not place any furniture other personal property in such area without the
prior written approval of Landlord.


2.    Neither Tenant nor any employee or contractor of Tenant shall go upon the
roof of the Building without the prior written consent of Landlord.


3.    Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.


4.    No antenna or satellite dish shall be installed by Tenant without the
prior written agreement of Landlord.


5.    The sashes, sash doors, windows, glass lights, solar film and/or screen,
and any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. If Landlord, by a
notice in writing to Tenant, shall object to any curtain, blind, tinting, shade
or screen attached to, or hung in, or used in connection with, any window or
door of the Premises, the use of that curtain, blind, tinting, shade or screen
shall be immediately discontinued and removed by Tenant. Interior of the
Premises visible from the exterior must be maintained in a visually professional
manner and consistent with a first class office building. Tenant shall not place
any unsightly items (as determined by Landlord in its reasonable discretion)
along the exterior glass line of the Premises including, but not limited to,
boxes, and electrical and data cords. No awnings shall be permitted on any part
of the Premises.


6.    The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
The moving of large or heavy objects shall occur only between those hours as may
be designated by, and only upon previous notice to, Landlord. No freight,
furniture or bulky matter of any description shall be received into or moved out
of the lobby of the Building or carried in any elevator other than the freight
elevator (if available) designated by Landlord unless reasonably approved in
writing by Landlord.


7.    Any pipes or tubing used by Tenant to transmit water to an appliance or
device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.


8.    Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon the termination of its
tenancy, Tenant shall deliver to Landlord all the keys to offices, rooms and
toilet rooms and all access cards which shall have been furnished to Tenant or
which Tenant shall have had made which are in Tenant’s possession.


9.    Tenant shall not install equipment requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written reasonable approval from Landlord.


10.    Tenant shall not use space heaters within the Premises.


11.    Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.


12.    Tenant shall not use or keep any foul or noxious gas or substance in the
Premises.


13.    Tenant shall not permit the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.


14.    Tenant shall not permit any pets or animals in or about the Building.
Bona fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.


15.    Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.


16.    Smoking tobacco, including via personal vaporizers or other electronic
cigarettes, anywhere within the Premises, Building or Project is strictly
prohibited except that smoking tobacco may be permitted outside the Building and
within the Project only in areas designated by Landlord. Smoking, vaping,
distributing, growing or manufacturing marijuana or any marijuana derivative
anywhere within the Premises, Building or Project is strictly prohibited.


17.    Tenant shall not install an aquarium of any size in the Premises unless
otherwise approved by Landlord.


18.    Tenant shall not utilize any name selected by Landlord from time to time
for the Building and/or the Project as any part of Tenant’s corporate or trade
name. Landlord shall have the right to change the name, number or designation of
the Building or Project without liability to Tenant. Tenant shall not use any
picture of the Building in its advertising, stationery or in any other manner
without Landlord’s prior reasonable written consent.


19.    Tenant shall, upon request by Landlord, supply Landlord with the names
and telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.


20.    Landlord may from time to time grant tenants reasonable individual and
temporary variances from these Rules, provided that any variance does not have a
material adverse effect on the use and enjoyment of the Premises and Parking
Areas by Tenant.


21.    Landlord shall have the right to regulate or prohibit the entrance to the
Premises of any vendor, supplier, purveyor, or other similar person if, in the
good faith judgment of Landlord, such person will be involved in general
solicitation activities, or the disturbance of other tenants or their customers
or invitees. Notwithstanding the foregoing, Landlord reserves the right to limit
or prevent access to the Building by any food or beverage vendor, whether or not
invited by Tenant, and Landlord may condition such access upon the vendor’s
execution of Landlord’s standard form entry permit agreement.



EXHIBIT F


PARKING




The following parking regulations shall be in effect at the Building In the case
of any conflict between these regulations and the Lease, the Lease shall be
controlling.


1.    Landlord agrees to maintain, or cause to be maintained, an automobile
parking area (“Parking Area”) in reasonable proximity to the Building for the
benefit and use of the visitors and patrons and, except as otherwise provided,
employees of Tenant, and other tenants and occupants of the Building. Landlord
shall have the right to determine the nature and extent of the automobile
Parking Area, and of making such changes to the Parking Area from time to time
which in its opinion are desirable. Landlord shall not be liable for any damage
to motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant, its visitors or employees,
unless ultimately determined to be caused by the sole active negligence or
willful misconduct of Landlord. Landlord shall also have the right to establish,
and from time to time amend, and to enforce against all users of the Parking
Area all reasonable rules and regulations (including the designation of areas
for employee parking) as Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of the Parking Area.


2.    Landlord may, if it deems advisable in its sole discretion, charge for
parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors. In no event shall Tenant or
its employees park in reserved stalls leased to other tenants or in stalls
within designated visitor parking zones, nor shall Tenant or its employees
utilize more than the number of Parking Passes (defined below) allotted in this
Lease to Tenant. Tenant shall, upon request of Landlord from time to time,
furnish Landlord with a list of its employees’ names and of Tenant’s and its
employees’ vehicle license numbers. Parking access devices, if applicable, shall
not be transferable. Landlord may impose a reasonable fee for access devices and
a replacement charge for devices which are lost or stolen. Each access device in
Tenant’s possession shall be returned to Landlord promptly following the
Expiration Date or sooner termination of this Lease.


3.    Washing, waxing, cleaning or servicing of vehicles, or the parking of any
vehicle on an overnight basis, in the Parking Area (other than emergency
services) by any parker or his or her agents or employees is prohibited unless
otherwise authorized by Landlord.


4.    It is understood that the employees of Tenant and the other tenants of
Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project. Tenant may purchase from
Landlord for the Term of this Lease, all or a portion of the total number of
parking passes set forth in Item 11 of the Basic Lease Provisions (the "Parking
Passes") for unreserved parking. Tenant acknowledges that Landlord may require
up to 50% of Tenant’s Parking Passes be located in the parking structure located
at 555 San Nicolas. Landlord agrees that Tenant may convert up to 10 of the
Parking Passes to reserved stalls by providing written notice of such election
to Landlord prior to the Commencement Date (the “Converted Stalls”). Tenant
acknowledges that if such written notice of election is not delivered to
Landlord prior to the Commencement Date, then the conversion of the Parking
Passes to reserved stalls shall be subject to the month to month availability of
such reserved stalls as determined by Landlord and the reserved stalls shall be
at Landlord’s scheduled rates. In addition but subject to the month-to-month
availability of such parking as determined by Landlord, Tenant shall have the
right to purchase such additional parking passes for unreserved parking (the
“Additional Parking Passes”) and/or reserved stalls (the “Additional Reserved
Stalls”) as Tenant shall request from Landlord by providing written notice of
such election to Landlord at any time following the date of this Lease. During
the initial 60 month Lease Term only and subject to the foregoing, Tenant shall
pay to Landlord the following parking charges: (i) $80.00 per Parking Pass
and/or Additional Parking Pass per month, and (ii) if applicable, $160.00 per
Converted Stall and/or Additional Reserved Stall per month. Thereafter, the
monthly parking charges shall be at Landlord’s scheduled parking rates from time
to time. Should any monthly parking charge not be paid within 5 days following
the date due, then a late charge shall be payable by Tenant equal to the greater
of (i) 5% of the delinquent installment or (ii) $100.00, which late charge shall
be separate and in addition to any late charge that may be assessed pursuant to
Section 14.3 of the Lease for other than delinquent monthly parking charges.


5.    Landlord shall be entitled to pass on to Tenant its proportionate share of
any charges or parking surcharge or transportation management costs levied by
any governmental agency and Tenant shall cooperate in any voluntary or mandated
transportation management programs.


6.    Tenant shall not assign or sublet any of the Parking Passes, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.





EXHIBIT G


ADDITIONAL PROVISIONS




1.    FITNESS CENTER. Subject to the provisions of this Section, so long as
Tenant is not in Default under this Lease, and provided Tenant’s employees
execute a standard waiver of liability form used at the Fitness Center
(hereinafter defined) and pay the applicable one time or monthly fee, then
Tenant’s employees (the “Fitness Center Users”) shall be entitled to use the
KINETIC fitness center (the “Fitness Center”) in the building located at 600
Newport Center Drive, Newport Beach, California. The use of the Fitness Center
shall be subject to the rules and regulations (including rules regarding hours
of use) established from time to time by the Fitness Center operator. Landlord
and Tenant acknowledge that the use of the Fitness Center by the Fitness Center
Users shall be at their own risk. Tenant acknowledges that the provisions of
this Section shall not be deemed to be a representation by Landlord that the
Fitness Center (or any other fitness facility) shall be continuously operated
and maintained throughout the Term of this Lease, and no termination of Tenant’s
or the Fitness Center Users’ rights to the Fitness Center shall entitle Tenant
to an abatement or reduction in Basic Rent, constitute a constructive eviction,
or result in an event of default by Landlord under this Lease. Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant or
its employees or agents arising as a result of the use of the Fitness Center, or
any activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action. It is the intention of Tenant with
respect to the Fitness Center to exempt and relieve Landlord from liability for
personal injury or property damage caused by negligence. Tenant’s rights
hereunder to permit its employees to use the Fitness Center shall belong solely
to Tenant and may not be transferred or assigned without Landlord’s prior
written consent, which may be withheld by Landlord in Landlord’s sole
discretion.


2.    CONFERENCE CENTER. Landlord currently provides a conference center (the
“Conference Center”) in the Project capable of accommodating groups of people
for use by Project tenants (including Tenant) on a reserved basis. Tenant shall,
subject to availability, have the use of the Conference Center subject to
Landlord’s procedures and charges, if any. The use of the Conference Center
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use and priorities for the tenants of the particular building
in which a Conference Center is located, set up and clean up charges, etc.)
established from time to time by Landlord for the Conference Center. Landlord
and Tenant acknowledge that the terms and provisions of Section 10.3 of this
Lease shall apply to Tenant’s use of the Conference Center. Further, Landlord
shall have no liability whatsoever with respect to the existence, condition or
availability of any Conference Center nor shall Landlord have any obligation
whatsoever to enforce or make reservations thereof, and Tenant hereby expressly
waives all claims against Landlord with respect to the same. No expansion,
contraction, elimination, unavailability or modification of the Conference
Center, and no termination of or interference with Tenant’s rights to the
Conference Center, shall entitle Tenant to an abatement or reduction in rent or
constitute a constructive eviction or an event of default by Landlord under this
Lease. Tenant’s right to use the Conference Center shall belong solely to Tenant
and may not be transferred or assigned without Landlord’s prior written consent,
which may be withheld by Landlord in Landlord’s sole discretion.


3.    RIGHT TO EXTEND. Provided that Tenant is not in Default under any
provision of this Lease at the time of exercise of the extension right granted
herein, and provided further that Tenant is occupying the entire Premises and
has not assigned or sublet any of its interest in this Lease (except in
connection with a Permitted Transfer of this Lease to an Affiliate as described
in Section 9.1(e) hereof), Tenant may extend the Term of this Lease for one
period of 60 months. Tenant shall exercise its right to extend the Term by and
only by delivering to Landlord, not less than 9 months nor more than 12 months
prior to the expiration date of the Term, Tenant’s written notice of its
irrevocable commitment to extend (the “Commitment Notice”). Should Tenant fail
timely to deliver the Commitment Notice, then this extension right shall
thereupon lapse and be of no further force or effect.


The Basic Rent payable under the Lease during the extension of the Term shall be
at the prevailing market rental rate (including periodic adjustments) for
comparable and similarly improved office space in the Building as of the
commencement of the extension period, as determined by Landlord, based on a
reasonable extrapolation of Landlord’s then-current leasing rates (the
“Prevailing Rate”). In the event that the parties are not able to agree on the
Prevailing Rate within 120 days prior to the expiration date of the Term, then
either party may elect, by written notice to the other party, to cause said
rental, including subsequent adjustments, to be determined by appraisal as
follows.


Within 10 days following receipt of such appraisal election, the parties shall
attempt to agree on an appraiser to determine the Prevailing Rate. If the
parties are unable to agree in that time, then each party shall designate an
appraiser within 10 days thereafter. Should either party fail to so designate an
appraiser within that time, then the appraiser designated by the other party
shall determine the Prevailing Rate. Should each of the parties timely designate
an appraiser, than the two appraisers so designated shall appoint a third
appraiser who shall, acting alone, determine the fair market rental value of the
Premises. Any appraiser designated hereunder shall have an M.A.I. certification
or equivalent with not less than 5 years’ experience in the valuation of
commercial office buildings in Orange County, California.


Within 10 days following the selection of the appraiser, Landlord and Tenant
shall each submit in writing to the appraiser its determination of the rental
rate for the extension period (respectively, the “Landlord’s Determination” and
the “Tenant’s Determination”). Should either party fail timely to submit its
rental determination, then the determination of the other party shall be
conclusive and binding on the parties. The appraiser shall not disclose to
either party the rental determination of the other party until the expiration of
that 10 day period or, if sooner, the appraiser’s receipt of both the Landlord’s
Determination and the Tenant’s Determination.


Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects Prevailing Rate for the Premises, as reasonably
extrapolated to the commencement of the extension term. Accordingly, either the
Landlord’s Determination or the Tenant’s Determination shall be selected by the
appraiser as the fair market rental rate for the extension period. In
determining such value, the appraiser shall first consider rental comparables
for the Building and the Project, provided that if adequate comparables do not
exist then the appraiser may consider transactions involving similarly improved
space owned by Landlord or its affiliates in the vicinity with appropriate
adjustments for differences in location and quality of project. In no event
shall the appraiser attribute factors for market tenant improvement allowances
or brokerage commissions to reduce said fair market rental. At any time before
the decision of the appraiser is rendered, either party may, by written notice
to the other party, accept the rental terms submitted by the other party, in
which event such terms shall be deemed adopted as the agreed fair market rental.
The fees of the appraiser(s) shall be shared equally by both parties.


Within 20 days after the determination of the Prevailing Rate, Landlord shall
prepare a reasonably appropriate amendment to this Lease for the extension
period and Tenant shall execute and return same to Landlord within 10 days.
Should the Prevailing Rate not be established by the commencement of the
extension period, then Tenant shall continue paying rent at the rate in effect
during the last month of the initial Term, and a lump sum adjustment shall be
made promptly upon the determination of such new rental.


If Tenant fails to timely comply with any of the provisions of this paragraph,
Tenant’s right to extend the Term may, at Landlord’s election and in addition to
any other remedies that may be available to Landlord, be extinguished, in which
event the Lease shall automatically terminate as of the initial expiration date
of the Term. Any attempt to assign or transfer any right or interest created by
this Section to other than an Affiliate shall be void from its inception. Tenant
shall have no other right to extend the Term beyond the single 60 month
extension created by this Section. Unless agreed to in a writing signed by
Landlord and Tenant, any extension of the Term, whether created by an amendment
to this Lease or by a holdover of the Premises by Tenant, or otherwise, shall be
deemed a part of, and not in addition to, any duly exercised extension period
permitted by this Section. Tenant’s Right to Extend is subject and subordinate
to the expansion rights (whether such rights are designated as a right of first
offer, right of first refusal, expansion option or otherwise) of any tenant of
the Building or Project existing on the date hereof. Time is specifically made
of the essence in this Section.


4.    RIGHT OF FIRST OFFER. Provided Tenant is not then in Default hereunder,
and provided further that Tenant is occupying the entire Premises and has not
assigned or sublet any of its interest in the Lease (except in connection with a
Permitted Transfer of this Lease to an Affiliate as described in Section 9.1(e)
hereof), and provided Tenant has not exercised its termination right under
Section 6 of this Exhibit G below, Landlord hereby grants Tenant the continuing
right (“First Right”) to lease, during the initial 60 month Term of this Lease,
office space on any portion of the eleventh and/or fourteenth floors of the
Building (“First Right Space”) in accordance with and subject to the provisions
of this Section; provided however, this First Right shall cease to be effective
during the final 12 months of the Term unless and until Tenant exercises its
extension option set forth in Paragraph 3 of Exhibit G above. It is understood,
however, that Tenant’s First Right is expressly conditioned upon (a) the prior
delivery by Tenant of written notice to Landlord in good faith of Tenant’s need
for additional space (the “Space Requirement Notice”), which Space Requirement
Notice shall be valid for a period of 12 months only (after which time period,
Tenant must deliver an additional Space Requirement Notice to Landlord), and
(b) Landlord, at the time Landlord receives such Space Requirement Notice, not
then being in agreement with a third party to lease such First Right Space. If,
at any time after the Commencement Date and following delivery of a Space
Requirement Notice and while this First Right is in effect, Landlord desires to
lease the First Right Space, or any portion thereof, to any third party,
Landlord shall give Tenant written notice of the basic economic terms including
but not limited to, the size and configuration of the First Right Space that is
available, the Basic Rent, term, operating expense base, security deposit, and
tenant improvement allowance (collectively, the “Economic Terms”), upon which
Landlord is willing to lease such particular portion of the First Right Space to
Tenant or to a third party; provided that the Economic Terms shall exclude
brokerage commissions and other Landlord payments that do not directly inure to
the tenant’s benefit. It is understood that should Landlord intend to lease
other office space in addition to the First Right Space as part of a single
transaction, then Landlord’s notice shall so provide and all such space shall
collectively be subject to the following provisions. Within 5 business days
after receipt of Landlord’s notice, Tenant must give Landlord written notice
pursuant to which Tenant shall elect to (i) lease all, but not less than all, of
the space specified in Landlord’s notice (the “Designated Space”) upon such
Economic Terms and the same non-Economic Terms as set forth in this Lease;
(ii) refuse to lease the Designated Space, specifying that such refusal is not
based upon the Economic Terms, but upon Tenant’s lack of need for the Designated
Space, in which event Landlord may lease the Designated Space upon any terms it
deems appropriate; or (iii) refuse to lease the Designated Space, specifying
that such refusal is based upon said Economic Terms, in which event Tenant shall
also specify revised Economic Terms upon which Tenant shall be willing to lease
the Designated Space. In the event that Tenant does not so respond in writing to
Landlord’s notice within said period, Tenant shall be deemed to have elected
clause (ii) above. In the event Tenant gives Landlord notice pursuant to
clause (iii) above, Landlord may elect to either (x) lease the Designated Space
to Tenant upon such revised Economic Terms and the same other non-Economic Terms
as set forth in this Lease, or (y) lease the Designated Space to any third party
upon Economic Terms which are not materially more favorable to such party than
those Economic Terms proposed by Tenant. Should Landlord so elect to lease the
Designated Space to Tenant, then Landlord shall promptly prepare and deliver to
Tenant an amendment to this Lease consistent with the foregoing, and Tenant
shall execute and return same to Landlord within 10 days. Tenant’s failure to
timely return the amendment shall entitle Landlord to specifically enforce
Tenant’s commitment to lease the Designated Space, to lease such space to a
third party, and/or to pursue any other available legal remedy. In the event
that Landlord leases the First Right Space, or any portion thereof, to a third
party in accordance with the provisions of this Section, and during the
effective period of this First Right the First Right Space, or any portion
thereof, shall again become available for releasing, then prior to Landlord
entering into any such new lease with a third party other than the then-current
occupant thereof for the First Right Space, Landlord shall repeat the procedures
specified above in this Section. Notwithstanding the foregoing, it is understood
that Tenant’s First Right shall be subject to any extension or expansion rights
previously granted by Landlord to any third party tenant in the Building, as
well as to any such rights which may hereafter be granted by Landlord to any
third party tenant now or hereafter occupying the First Right Space or any
portion thereof, and Landlord shall in no event be obligated to initiate this
First Right prior to leasing any portion of the First Right Space to the
then-current occupant thereof. Tenant’s rights under this Section shall be
personal to the original Tenant named in this Lease and its Affiliates, and may
not be assigned or transferred (except in connection with a Permitted Transfer
of this Lease to an Affiliate as described in Section 9.1(e) hereof). Any other
attempted assignment or transfer shall be void and of no force or effect. Time
is specifically made of the essence of this Section.


5.    RIGHT TO TERMINATE. Provided (i) Tenant is not in Default under any
provision of this Lease and (ii) Tenant has not exercised any expansion right
and provided Tenant has not exercised any First Right pursuant to Paragraph 4 of
Exhibit G, Tenant shall have a one-time right to terminate this Lease effective
as of the expiration of the 36th month of the initial Term. Tenant shall
exercise such termination right by giving written notice thereof to Landlord
(the “Termination Notice”) at least 12 months prior to the effective date of
termination. All Rent and other costs due under this Lease for the Premises
shall be due and payable by Tenant to Landlord through the effective date of
termination. In addition, should Tenant exercise the foregoing right to
terminate, Tenant shall pay to Landlord, concurrently with its delivery of the
Termination Notice, a separate termination fee, as reasonably computed by
Landlord, comprised of the following: (i) 6 months Basic Rent at the rate
payable in effect as of the calendar month following the effective date of
termination; plus (ii) the unamortized portion (based upon a constant
amortization over a 5 year period with 7% interest) as of the effective date of
termination of (A) brokerage commissions paid by Landlord in connection with
this Lease, and (B) tenant improvement costs funded by Landlord (collectively,
the “Termination Fee”); provided, however, the portion of the Termination Fee
described in item (ii) may be delivered by Tenant to Landlord within 3 business
days following Landlord’s written confirmation of the calculation of same (it
being understood that Landlord will need to confirm in writing the amount of the
brokerage commissions and tenant improvement costs that will be subject to the
amortization calculation). Any such termination shall not abrogate any
obligation existing under the Lease as of the termination date or otherwise
attributable to Tenant’s occupancy thereof. Tenant’s rights under this Section
shall be personal to the original Tenant named in this Lease and may not be
assigned or transferred (except in connection with a Permitted Transfer of this
Lease to an Affiliate as described in Section 9.1(e) hereof). Any other
attempted assignment or transfer shall be void and of no force or effect.


6.    MONUMENT SIGNAGE. Provided Tenant is not in Default of this Lease, Tenant
shall have the right to install non-exclusive signage on one slot on the on the
Building monument in a mutually agreed upon location, which signage shall
consist only of the name “Evolus, Inc.” The type, location and design of such
signage shall be subject to the prior written approval of Landlord and the City
of Newport Beach, and shall be consistent with Landlord's signage criteria for
the Project. Fabrication, installation, insurance, and maintenance of such
signage shall be at Tenant’s sole cost and expense. Tenant understands and
agrees that it shall use Landlord’s designated contractor for installing the
monument signage. Should Tenant fail to have the monument signage installed
within 6 months of the Commencement Date, then Tenant’s right to install same
thereafter shall be deemed null and void. Except for the foregoing, no sign,
advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted or affixed by Tenant on any part of the Premises without
prior consent of Landlord. Tenant’s signage right shall belong solely to Evolus,
Inc., a Delaware corporation, and may not be transferred or assigned (except in
connection with an assignment of this Lease to a Tenant Affiliate as described
in Section 9.1(e) hereof) without Landlord’s prior written consent, which may be
withheld by Landlord in Landlord’s sole discretion. In the event Tenant,
exclusive of any subtenant(s), fails to occupy the entire Premises, then Tenant
shall, within 30 days following notice from Landlord, remove the monument
signage at Tenant’s expense. Tenant shall also remove such signage promptly
following the expiration or earlier termination of the Lease. Any such removal
shall be at Tenant’s sole expense, and Tenant shall bear the cost of any
resulting repairs to the monument that are reasonably necessary due to the
removal.



EXHIBIT I


LETTER OF CREDIT






IRREVOCABLE STANDBY LETTER OF CREDIT




Number:     
Date:     
Amount:     
Expiration:     






BENEFICIARY                    ACCOUNT PARTY


520 Newport Center Drive LLC                
550 Newport Center Drive                 
Newport Beach, CA 92660                
Attn: Senior Vice President, Finance,
Office Properties




We hereby issue our Irrevocable Letter of Credit No. ___________ in favor of 520
Newport Center Drive LLC ("Beneficiary"), its successors and assigns, for the
account of _____________. We undertake to honor your sight draft, upon
presentation at our office in _________________, California, for any sum or sums
not to exceed a total of _______________________ ($________) in favor of
Beneficiary when accompanied by the original of this Letter of Credit.


Partial and multiple drawings are permitted under this Letter of Credit. In the
event of a partial draw, the amount of the draft shall be endorsed on the
reverse side hereof by the negotiating bank.


This Letter of Credit is transferable in its entire undrawn balance to a
successor beneficiary upon presentation by Beneficiary of the original of this
Letter of Credit, together with a written request for transfer executed by
Beneficiary.


It is a condition of this Letter of Credit that it shall remain enforceable
against us for a period of ________________ from this date and further, that it
shall be deemed automatically extended for successive one-year periods without
amendment thereafter unless thirty (30) days prior to the expiration date set
forth above, or within thirty (30) days prior to the end of any yearly
Anniversary Date thereafter, you shall receive our notice in writing by
certified mail, return receipt requested, that we elect not to renew this Letter
of Credit for any subsequent year.


The draft must be marked "Drawn under __________________________ Letter of
Credit No. __________ dated ________________."


There are no other conditions of this letter of credit. Except so far as
otherwise stated, this credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and is otherwise governed by the laws of the State of
California.


_______________________________________
_______________________________________






By:____________________________________






By:____________________________________







EXHIBIT X


WORK LETTER


DOLLAR ALLOWANCE
[SECOND GENERATION SPACE]




The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Premises pursuant to plans and specifications
approved by both Landlord and Tenant not later than June 30, 2019. All of the
Tenant Improvement work shall be performed by a contractor engaged by Landlord
and selected on the basis of competitive bids submitted by one general
contractor designated by Landlord and up to 2 other general contractors mutually
approved in writing by Landlord and Tenant. The work shall be undertaken in
accordance with the procedures and requirements set forth below.


I.    ARCHITECTURAL AND CONSTRUCTION PROCEDURES


A.
Tenant and Landlord shall approve both (i) a detailed space plan for the
Premises, prepared by the architect engaged by Landlord for the work described
herein (“Landlord’s Architect”), which includes interior partitions, ceilings,
interior finishes, interior office doors, suite entrance, floor coverings,
window coverings, lighting, electrical and telephone outlets, plumbing
connections, heavy floor loads and other special requirements (“Preliminary
Plan”), and (ii) an estimate, prepared by the contractor engaged by Landlord for
the work herein (“Landlord’s Contractor”), of the cost for which Landlord will
complete or cause to be completed the Tenant Improvements (“Preliminary Cost
Estimate”). Tenant shall approve or disapprove each of the Preliminary Plan and
the Preliminary Cost Estimate by signing copies of the appropriate instrument
and delivering same to Landlord within 3 business days of its receipt by Tenant.
If Tenant disapproves any matter, Tenant shall specify in detail the reasons for
disapproval and Landlord shall attempt to modify the Preliminary Plan and the
Preliminary Cost Estimate to incorporate Tenant’s suggested revisions in a
mutually satisfactory manner; provided that in no event shall Tenant have the
right to request changes or additions to the Preliminary Plan for the purpose of
utilizing any unused portion of the Landlord Contribution (as defined below).



B.
On or before its approval of the Preliminary Plan, Tenant shall provide in
writing to Landlord or Landlord’s Architect all specifications and information
requested by Landlord for the preparation of final construction documents and
costing, including without limitation Tenant’s final selection of wall and floor
finishes, complete specifications and locations (including load and HVAC
requirements) of Tenant’s equipment, and details of all other non-building
standard improvements to be installed in the Premises (collectively,
“Programming Information”). Tenant understands that final construction documents
for the Tenant Improvements shall be predicated on the Programming Information,
and accordingly that such information must be accurate and complete.



C.
Upon Tenant’s approval of the Preliminary Plan and Preliminary Cost Estimate and
delivery of the complete Programming Information, Landlord’s Architect and
engineers shall prepare and deliver to the parties working drawings and
specifications (“Working Drawings and Specifications”). Upon approval of the
Working Drawings and Specifications, Landlord shall submit them to competitive
bid as provided above. Each bidding contractor shall prepare bids in conformity
with the Working Drawings and Specifications, and use the electrical,
mechanical, plumbing and fire/life safety engineers and subcontractors
designated by Landlord. All other subcontractors shall be subject to Landlord’s
reasonable approval, and Landlord may require that one or more designated
subtrades be union contractors. The lowest responsible bidder shall be selected
as Landlord’s general contractor, and such bid amount shall be deemed the final
construction cost estimate (“Final Cost Estimate”) for the Tenant Improvements.
Tenant shall have 5 business days from the receipt thereof to approve or
disapprove the Working Drawings and Specifications and the Final Cost Estimate,
and any disapproval or requested modification shall be limited to items not
contained in the approved Preliminary Plan or Preliminary Cost Estimate;
provided that in no event shall Tenant have the right to request changes or
additions to the Working Drawings and Specifications for the purpose of
utilizing any unused portion of the Landlord Contribution. In no event shall
Tenant disapprove the Final Cost Estimate if it does not exceed the approved
Preliminary Cost Estimate. Should Tenant disapprove the Working Drawings and
Specifications and the Final Cost Estimate, such disapproval shall be
accompanied by a detailed list of revisions. Any revision requested by Tenant
and accepted by Landlord shall be incorporated by Landlord’s Architect into a
revised set of Working Drawings and Specifications and Final Cost Estimate, and
Tenant shall approve same in writing within 3 business days of receipt without
further revision.



D.
In the event that Tenant requests in writing a revision in the approved Working
Drawings and Specifications (“Change”), then provided such Change is acceptable
to Landlord, Landlord shall advise Tenant by written change order as soon as is
practical of any increase in the Completion Cost such Change would cause. Tenant
shall approve or disapprove such change order in writing within 2 business days
following its receipt from Landlord. Tenant’s approval of a Change shall be
accompanied by Tenant’s payment of any resulting increase in the Completion
Cost, regardless of any unutilized portion of the “Landlord Contribution” as
defined below. It is understood that Landlord shall have no obligation to
interrupt or modify the Tenant Improvement work pending Tenant’s approval of a
change order.



E.
It is understood that the Preliminary Plan and the Working Drawings and
Specifications, together with any Changes thereto, shall be subject to the prior
approval of Landlord, such approval not to be unreasonably withheld, conditioned
or delayed. Landlord shall identify any disapproved items within 3 business days
(or 2 business days in the case of Changes) after receipt of the applicable
document. Should Landlord approve work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then except to the
extent of any remaining balance of the Landlord Contribution, Tenant shall, in
addition to its other obligations herein, promptly fund the cost thereof to
Landlord.



F.
It is understood that all or a portion of the Tenant Improvements shall be done
during Tenant’s occupancy of the Premises. In this regard, Tenant agrees to
assume any risk of injury, loss or damage which may result. Tenant further
agrees that it shall be solely responsible for relocating its office equipment
and furniture in the Premises in order for Landlord to complete the work in the
Premises and that no rental abatement shall result while the Tenant Improvements
are completed in the Premises.



G.
Tenant hereby designates Alex Sabad, Telephone No. (949) 284-4555, Email:
alex.sabad@evolus.com, as its representative, agent and attorney-in-fact for the
purpose of receiving notices, approving submittals and issuing requests for
Changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given directly by Tenant. Tenant may amend
the designation of its construction representative(s) at any time upon delivery
of written notice to Landlord.



II.    COST OF TENANT IMPROVEMENTS


A.
Landlord shall complete, or cause to be completed, the Tenant Improvements, at
the construction cost shown in the approved Final Cost Estimate (subject to the
provisions of this Work Letter), in accordance with final Working Drawings and
Specifications approved by both Landlord and Tenant. Following the full and
complete execution and delivery of this Lease, Landlord shall pay towards the
final construction costs (“Completion Cost”) as incurred a maximum of
$624,640.00 (“Landlord Contribution”), based on $40.00 per usable square foot of
the Premises (based on 15,616 usable square feet), and Tenant shall be fully
responsible for the remainder (“Tenant Contribution”). Tenant understands and
agrees that any portion of the Landlord Contribution not requested by Tenant in
accordance with this Exhibit X by June 30, 2020, shall inure to the benefit of
Landlord and Tenant shall not be entitled to any credit or payment.



Notwithstanding the foregoing, Tenant may utilize a portion of the Landlord
Contribution not to exceed $78,080.00 toward the out-of-pocket expenses incurred
by Tenant for the purchase, refurbishment and/or relocation of furniture for the
Premises, and cabling and exterior signage costs (“Moving Allowance”). Tenant
shall be reimbursed for such expenses by submitting copies of all supporting
third-party invoices to Landlord by June 30, 2020. Landlord shall reimburse
Tenant in one installment within 30 days following receipt of all such invoices.


In addition to the Landlord Contribution, Landlord shall make available to
Tenant an amount not to exceed $156,160.00 (“Additional Contribution”), based on
$10.00 per usable square foot of the Premises, for the Tenant Improvements
hereunder to be utilized by Tenant in connection with the initial Tenant
Improvement work, which amount shall be amortized over the remaining months of
the initial Lease Term at 7% per annum and repaid in monthly installments with
the Basic Rent. Upon determination of the amount of the Additional Contribution,
if any, Landlord shall memorialize same, together with the monthly repayment
schedule, in writing and Tenant shall promptly acknowledge same.


B.
The Completion Cost shall include all direct costs of Landlord in completing the
Tenant Improvements, including but not limited to the following: (i) payments
made to architects, engineers, contractors, subcontractors and other third party
consultants in the performance of the work, (ii) permit fees and other sums paid
to governmental agencies, (iii) costs of all materials incorporated into the
work or used in connection with the work (excluding any furniture, fixtures and
equipment relating to the Premises), and (iv) keying and signage costs. The
Completion Cost shall also include an administrative/supervision fee to be paid
to Landlord in the amount of 3% of all such direct costs, but in no event shall
such fee exceed 3% of the total amount of the Landlord Contribution.



C.
Prior to start of construction of the Tenant Improvements, Tenant shall pay to
Landlord the amount of the Tenant Contribution set forth in the approved Final
Cost Estimate. In addition, if the actual Completion Cost of the Tenant
Improvements is greater than the Final Cost Estimate because of modifications or
extras requested by Tenant and not reflected on the approved working drawings,
or because of delays caused by Tenant, then notwithstanding any unused portion
of the Landlord Contribution, Tenant shall pay to Landlord, within 10 days
following submission of an invoice therefor, all such additional costs,
including any additional architectural fee. If Tenant defaults in the payment of
any sums due under this Work Letter, Landlord shall (in addition to all other
remedies) have the same rights as in the case of Tenant’s failure to pay rent
under the Lease.



IOPLEGAL-10-33191    5/10/2019-253184-1.3
15